DETAILED ACTION
Election
Applicants’ election, with traverse, of invention I, and the following species in their filing of February 11, 2020 is acknowledged. 
activity of BoNT/A to cleave SNAP-25, 

SEQ ID NO:  14, that includes a full length SNAP-25 peptide coupled via a linker to a reporting domain that includes two Yellow Fluorescent Protein (YFP) peptides, which are in tum linked to one another via a linker peptide. The Applicant further notes that SNAP-25 is known in the art to include a membrane anchoring region as well as cleavage sites for Bo NT/A and BoNT/E. These cleavage sites are positioned within the exemplary construct such that cleavage by either of BoNT/A or BoNT/E separates the membrane anchoring portion from the reporting domain.

SNAP-25 peptide is 5 to 210,
membrane anchoring domain is 89-124, and corresponds with the first peptide,
BoNT/A cleavage site is between 201 and 202,

reporter domain is 214-703 with two copies of the second peptide represented by 214-452 and 465-703,

Linkers at 211 to 213,455 to 464, and 704 to 708,

does not include an auxiliary reporting domain,
within a factor of 30 for BoNT/A vs BoNT/E.


The elected invention is directed to the reporter protein construct set forth by SEQ ID NO:  14, wherein cleavage at the BoNT/A site by BoNT/A and BoNT/E are within a factor of 30.  The below is SEQ ID NO:  14 annotated so as to display these domains.  The membrane anchor of the SNAP-25 domain is indicated by italics and the BoTN/A cleavage point is indicated by a bold arrow ↓.  It is further noted that, while applicants state that the SNAP-25 domain has a BoNT/E cleavage site, the position has not been disclosed. 


SEQ ID NO:  14
1-ASAT		Miscellaneous sequence


		SNAP-25
    
MAEDADMRNELEEMQRRADQLADESLESTRRMLQLVEESKDAGIRTLVMLDEQGEQLERI
EEGMDQINKDMKEAEKNLTDLGKFCGLCVCPCNKLKSSDAYKKAWGNNQDGVVASQPARV
VDEREQMAISGGFIRRVTNDARENEMDENLEQVSGIIGNLRHMALDMGNEIDTQNRQIDR
IMEKADSNKTRIDEANQ↓RATKMLGSG


SNS  		linker AAs 1-3 of SEQ ID NO:  2


		YFP
MVSKGEELFTGVVPILVELDGDVNGHKFSVSGEGEGDATYGKLTLKFICTTGKLPVPWPT
LVTTFGYGLQCFARYPDHMKQHDFFKSAMPEGYVQERTIFFKDDGNYKTRAEVKFEGDTL
VNRIELKGIDFKEDGNILGHKLEYNYNSHNVYIMADKQKNGIKVNFKIRHNIEDGSVQLA
DHYQQNTPIGDGPVLLPDNHYLSYQSALSKDPNEKRDHMVLLEFVTAAGITLGMDELYK


LE		Miscellaneous sequence 


GGGGSGGGGS  	linker SEQ ID NO:  4


		YFP
MVSKGEELFTGVVPILVELDGDVNGHKFSVSGEGEGDATYGKLTLKFICTTGKLPVPWPT
LVTTFGYGLQCFARYPDHMKQHDFFKSAMPEGYVQERTIFFKDDGNYKTRAEVKFEGDTL
VNRIELKGIDFKEDGNILGHKLEYNYNSHNVYIMADKQKNGIKVNFKIRHNIEDGSVQLA
DHYQQNTPIGDGPVLLPDNHYLSYQSALSKDPNEKRDHMVLLEFVTAAGITLGMDELYK


GGGGS 		linker AAs 1-5 of SEQ ID NO:  4


YPYDVPDYAGT-719 	Miscellaneous sequence

Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.
(A) The Office admits that the claims of Group I (claims 1 to 10) and Group II (claims 11 to 17) are related as a product and a method of using the product. The Office provides 
(A) Reply:        It is acknowledged that Groups I and II were properly restricted based on the fact that product of Group I can be used in methods different from Group II.
     (B) This reasoning is inappropriately broad, as practically any molecule can be antigenic under the proper circumstances. 
(B) Reply:        The MPEP provides the rules regarding restriction.  Therein, it is stated that product and process inventions are distinct if: (1) the process as claimed can be used to make another and materially different product, (2) the product claimed can be used in a materially different process of using that product, or (3) the product claimed can be made by another and materially different process (MPEP 806.05(h)).  These rules say nothing about the broadness of how the product can be used.
(C) To take such reasoning to its logical conclusion, a sufficient collection of such molecules could also serve as a paperweight or a bookend.  
(C) Reply:        There is no evidence that proteins per se can be used as a paperweight or a bookend.  Such uses are not in the art.
(D) The claims of Group II (claims 11 to 17) specifically cite using the reporting peptides of claim 1. As such, the claims of Group II ( claims 11 to 17) are inextricably intertwined with those of Group I ( claims 1 to 10), to the extent that a search directed to the contents of Group I ( claims 1 to 10) would be of nearly identical scope to a search directed to the contents of Group II (claims 11 to 17). Accordingly, search efforts to both Group I (claims 1 to 10) and Group II (claims 11 to 17) would not represent excessive effort on the part of the Office.  
(D) Reply: MPEP 803(ii) states:  For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown by appropriate explanation of separate classification.  In the instant case, Group I is classified C07K 2319/50 while Group II is classified C12Q 1/37.

Claim History
Original claims 1-17 were filed on February 6, 2020.  With the instant filing of February 11, 2021, claims 2 and 5 have been cancelled, claims 1 and 6-7 have been amended, and no claims have been added.  Claims 1, 3-4, and 6-17 are pending.  Claims 7 and 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1, 3-4, 6, and 8-10, as encompassing the elected invention, are hereby examined. 
Effective Filing Date
The effective filing date granted for the instant claims is October 25, 2013, the filing date of US 61/895,533, which disclosed the recited subject matter.   
AIA -First Inventor to File Status
Based on the effective filing date of October 25, 2013, the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b): 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-4, 6, and 8-10  are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons. 
For claim 1, the phrase “loss of the first signal or the second signal due to said proteolysis results in an observable aggregate signal” renders the claim indefinite.  Claim 1 states: ‘the reporter domain produces an aggregate signal comprising an intensity that is a summation of intensity of the first signal and intensity of the second signal’.  Thus, if ‘loss of the first signal or the second signal due to said proteolysis’ occurs, it is unclear how there could be 
For claim 3, the phrase “the second peptide is selected to be susceptible to proteolysis by a protease of the cell's cytosol” renders the claim indefinite.  It is unclear whether said phrase means (i) the second peptide is selected to be susceptible to proteolysis by the by the ‘first protease’ (line 14) or (ii) the second peptide is selected to be susceptible to proteolysis by any protease of the cell.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means (ii) the second peptide is selected to be susceptible to proteolysis by any protease of the cell. 
For claim 8, the phrase “sites is” renders the claim indefinite.  It is unclear whether said phrase means (i) “sites are” or (ii) “site is”.   The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means (ii) “site is”.   
 Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).

 Claims 1, 3-4, 6, and 8-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-12 of US 9,526,345 in view of Guiliano et al, 2002. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims herein and claims 1-12 of 9,526,345 are both directed to fusion proteins comprising a protease cleavage site, and two identical signal producing sequences (9,526,345; col6 ¶2). The claims differ in that claims 1-12 of 9,526,345 recite methods of using said fusion proteins, while claims herein recite the constructs per se further comprising a membrane-targeting domain. The portion of the specification in 9,526,345 that supports the recited methods includes embodiments that (in view of Guiliano et al, 2002 which teaches fusion proteins comprising a membrane targeting domain[0341]), render obvious claims herein, e.g., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. Claims herein cannot be considered patentably distinct over claims 1-12 of 9,526,345 when there are specifically disclosed embodiments in 9,526,345 that supports claims 1-12 of that application and falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the constructs used in the methods of 
Claims 1, 3-4, 6, and 8-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of US 9,274,121 in view of Guiliano et al, 2002. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims herein and claims 1-19 of 9,274,121 are both directed to fusion proteins comprising a protease cleavage site, a signal producing sequence (9,274,121; claim 1), and a membrane localization domain (9,274,121; claim 17). The claims differ in that claims 1-19 of 9,274,121 recite methods for using said constructs, while claims herein recite the constructs per se further comprising a second copy of the signal producing sequence. The portion of the specification in 9,274,121 that supports the recited methods includes embodiments that (in view of Guiliano et al, which teaches fusion proteins comprising a second copy of a signal producing sequence [0340]) render obvious claims herein, e.g., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. Claims herein cannot be considered patentably distinct over claims 1-19 of 9,274,121 when there are specifically disclosed embodiments in 9,274,121 that supports claims 1-19 of that application and, in view of Guiliano et al, falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the constructs used in the methods of claims 1-19 of 9,274,121 by selecting a specifically disclosed embodiment that supports those claims in view of Guiliano et al, i.e., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. One having ordinary skill 
Claims 1, 3-4, 6, and 8-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-14 of US 9,453,254 in view of Guiliano et al, 2002. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims herein and claims 1-14 of 9,453,254 are both directed to fusion proteins comprising a protease cleavage site, a signal producing sequence (9,453,254; claim 1), and a membrane localization domain (9,453,254; claim 1). The claims differ in that claims 1-14 of 9,453,254 recite methods for using said constructs, while claims herein recite the constructs per se further comprising a second copy of the signal producing sequence. The portion of the specification in 9,453,254 that supports the recited methods includes embodiments that (in view of Guiliano et al, which teaches fusion proteins comprising a second copy of a signal producing sequence [0340]) render obvious claims herein, e.g., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. Claims herein cannot be considered patentably distinct over claims 1-14 of 9,453,254 when there are specifically disclosed embodiments in 9,453,254 that supports claims 1-14 of that application and, in view of Guiliano et al, falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the constructs used in the methods of claims 1-14 of 9,453,254 by selecting a specifically disclosed embodiment that supports those claims in view of Guiliano et al, i.e., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed 
Claims 1, 3-4,6, and 8-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-16 of US 14/941,452 (now claims 1 – 11 of US 10,246,492) in view of Guiliano et al, 2002. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims herein and claims 1 – 11 of US 10,246,492 are both directed to fusion proteins comprising a protease cleavage site, a signal producing sequence, and a membrane localization domain (10,246,492; claim 1). The claims differ in that claims 1-11 of 10,246,492 recite methods for using said constructs and encoding nucleic acid molecules, while claims herein recite the constructs per se further comprising a second copy of the signal producing sequence. The portion of the specification in 10,246,492 supports the recited methods includes embodiments that (in view of Guiliano et al, which teaches fusion proteins comprising a second copy of a signal producing sequence [0340]) render obvious claims herein, e.g., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. Claims herein cannot be considered patentably distinct over claims 1-11 of 10,246,492 when there are specifically disclosed embodiments in 10,246,492 that supports claims 1-11 of that application and, in view of Guiliano et al, falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the constructs used in the methods of claims 1-11 of 10,246,492 by selecting a specifically disclosed embodiment that supports those claims in view of Guiliano et al, i.e., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed 
Claims 1, 3-4, 6, and 8-10 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-13 of US 10,100,094 in view of Guiliano et al, 2002. Although the conflicting claims are not identical, they are not patentably distinct from each other. Claims herein and claims 1-13 of 10,100,094 are both directed to fusion proteins comprising a protease cleavage site, and a signal producing sequence (10,100,094 claim 1), and a membrane localization domain (10,100,094; col 4). The claims differ in that claims 1-13 of 10,100,094 recite methods for using said constructs, while claims herein recite the constructs per se further comprising a second copy of the signal producing sequence. The portion of the specification in 10,100,094 that supports the recited methods includes embodiments that (in view of Guiliano et al, which teaches fusion proteins comprising a second copy of a signal producing sequence [0340]) render obvious claims herein, e.g., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. Claims herein cannot be considered patentably distinct over claims 1-13 of 10,100,094 when there are specifically disclosed embodiments in 10,100,094 that supports claims 1-13 of that patent and, in view of Guiliano et al, falls within the scope of claims herein, because it would have been obvious to a skilled artisan to modify the constructs used in the methods of claims 1-13 of 10,100,094 by selecting a specifically disclosed embodiment that supports those claims in view of Guiliano et al, i.e., fusion proteins comprising a protease cleavage site, two identical signal producing sequences, and a membrane-targeting domain. One having ordinary skill in the art would have been motivated to do this, because such an embodiment is disclosed as being a preferred 
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Guiliano et al, 2000 (WO/2000/264408).  Guiliano et al reduces to practice a series of reporting constructs for detecting protease activity, said constructs comprising a sub-cellular targeting sequence, a protease cleavage motif, and a sequence providing a detectable signal (Protease Biosensors; p88-113; esp. p99-113). 
Guiliano et al teaches (p112, lines 13-29) a reporting construct for characterizing a botulinum activity comprising: 
a membrane anchoring domain comprising a first peptide (e.g., derived from synaptobrevin) that forms a complex with the cytoplasmic vesicle membrane of a cell;
a reporter domain comprising a first occurrence of a second peptide that produces a first signal at a first wavelength (e.g., GFP); 
a third peptide comprising a cleavage site for a botulinum protease, the cleavage site interposed between the membrane anchoring domain and the reporter domain such that cleavage releases the reporter domain from the membrane anchoring domain.

Guiliano et al further teaches the reporter domains comprising a second occurrence of the second peptide that produces a second signal at the first wavelength, wherein the reporter domain produces an aggregate signal that is a summation of the first signal and the second signal (p51, lines 4-5).   
Guiliano also discloses the use of SNAP-25 as the third peptide, which comprises a cleavage site for BoNT/A (figure 29B)

While reporting constructs for characterizing BoNT/A and BoNT/E protease activity are not explicitly reduced to practice, any assessment that that Guiliano et al does anticipate said .
Claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Guiliano et al, 2000 in view of Aria et al, 2001. The teachings of Guiliano et al are described above. Guiliano et al does not specifically point to the use of linkers interposed between domains of their constructs. However, the use of linkers interposed between domains of fusion proteins was well known in the art (Aria et al). It would have been obvious to a person of ordinary skill in the art to interposed linkers between domains of the reporting constructs of Guiliano et al. Motivation to do so is provided by Aria et al which teaches that the use of linkers reduces interference between domains. The expectation of success is high, as the use of linkers interposed between domains of fusion proteins was well known in the art. Therefore, claim 4 is rejected under 35 U.S.C. 103(a) as being unpatentable over Guiliano et al, 2000 in view of Aria et al, 2001. It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc. (MPEP 2141(III)).
Since the Office does not have the facilities for examining and comparing applicants’ proteins with the proteins of the prior art, the burden is on applicant to show a novel or unobvious difference between the claimed product and the product of the prior art (i.e., that the protein of the prior art does not possess the same material structural and functional characteristics of the claimed protein).  See In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977) and In re Fitzgerald et al., 205 USPQ 594.

Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

 No rejections are made herein under 35 USC 112, first paragraph, as examples of applicants’ claimed reporting constructs were know in the art (e.g., see above under 35 USC 103 and double patenting).  In addition, the skilled artisan would be well aware of making and using alternative constructs comprising elements encompassed by the instant claims. 
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11a-7:30p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652